IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 97-DP-00818-SCT
WILLIAM JOSEPH HOLLY
v.
STATE OF MISSISSIPPI

DATE OF JUDGMENT:                              3/03/93
TRIAL JUDGE:                                   HON. JAMES C. SUMNER
COURT FROM WHICH APPEALED:                     GRENADA COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                       FRANK L. BURNETTE, II
                                               DAVID O. BELL
ATTORNEY FOR APPELLEE:                         OFFICE OF THE ATTORNEY GENERAL
                                               BY: MARVIN L. WHITE, JR.
DISTRICT ATTORNEY:                             DOUG EVANS
NATURE OF THE CASE:                            CIVIL - DEATH PENALTY (POST
                                               CONVICTION RELIEF)
DISPOSITION:                                   DENIED - 03/12/98
MOTION FOR REHEARING FILED:                    3/26/98
MANDATE ISSUED:                                6/25/98




     EN BANC.


     McRAE, JUSTICE, FOR THE COURT:


¶1. William Joseph Holly was convicted in March, 1993 of capital murder for the robbery and murder
of David Norwood, Jr. in Grenada County. His conviction and death sentence were affirmed by this
Court in Holly v. State, 671 So. 2d 32 (Miss. 1996), cert. denied, Holly v. Mississippi, 116 S. Ct.
2565 (1996). Holly filed his Application for Leave to File Motion to Vacate Judgment and Death
Sentence in this Court on July 2, 1997, raising some eighteen assignments of error. While many of
the issues are procedurally barred, we consider them to the extent necessary to address Holly's claims
of ineffective assistance of counsel. Finding that he has failed to present a substantial showing of the
denial of a state or federal right or that his attorney's performance at trial was constitutionally
deficient, we deny his application for post-conviction relief.

                                   STATEMENT OF THE CASE

¶2. On July 12, 1992, seventeen year-old William Holly, along with two other teenagers, Tommy
Benefield and Waylon Kendall, robbed and killed David Norwood, Jr. Holly was eventually
apprehended in Decataur, Illinois, following a shoot-out with police in a shopping center parking lot.
He was tried for capital murder, kidnaping and grand larceny and was convicted on all counts. On
direct appeal, this Court affirmed the capital murder and kidnaping convictions and sentences, but
reversed and vacated the grand larceny charge. Holly, 671 So.2d at 34.

¶3. In his petition for post-conviction relief, Holly raises the following issues for this Court's
consideration:

     I. THIS DEATH SENTENCE RESTS IN PART UPON A CONVICTION OBTAINED IN
     ILLINOIS BY MEANS OF A GUILTY PLEA MADE WITHOUT UNDERSTANDING
     EITHER BY HOLLY OR HIS ILLINOIS COUNSEL OF THE FACTUAL AND LEGAL
     CONSEQUENCES THEREOF IN CONTEXT OF THIS CAPITAL PROCEEDING, IN
     VIOLATION OF JOHNSON v. MISSISSIPPI.

     II. THE TRIAL COURT ERRED IN ALLOWING THE STATE TO PRESENT THE
     UNDERLYING FACTS OF A PRIOR FELONY CONVICTION WHERE SUCH
     EVIDENCE WAS IRRELEVANT AND WITHOUT PROBATIVE VALUE.

     III. THE PROSECUTION IMPROPERLY COMMENTED ON THE DEFENDANT'S
     FAILURE TO TESTIFY IN THE SENTENCING PHASE.

     IV. JURY INSTRUCTION S-5 AT THE GUILT PHASE RELIEVED THE STATE OF THE
     BURDEN OF PROVING INTENT TO COMMIT THE UNDERLYING FELONY,
     THEREBY VIOLATING THE DUE PROCESS CLAUSE OF THE FOURTEENTH
     AMENDMENT AND STATE LAW.

     V. THE LEGISLATIVE MANDATE AS TO WHAT FACTORS JUSTIFY IMPOSITION OF
     A DEATH SENTENCE WAS FLOUTED WHEN THE PROSECUTION RELIED ON
     ARBITRARY FACTORS TO ADVOCATE DEATH, VIOLATING WILLIAM HOLLY'S
     RIGHTS UNDER MISSISSIPPI LAW AND THE EIGHTH AMENDMENT TO THE
     CONSTITUTION OF THE UNITED STATES.

     VI. THE SUBMISSION OF THE "ROBBERY" AGGRAVATING CIRCUMSTANCE
     VIOLATED STATE LAW AND THE STATE AND FEDERAL CONSTITUTIONAL
     PROHIBITIONS AGAINST CRUEL AND UNUSUAL PUNISHMENT.

     VII. MISSISSIPPI LAW FAILS TO AUTHORIZE IMPOSITION OF THE DEATH
     PENALTY FOR CRIMES COMMITTED BY JUVENILES, HENCE THE DEATH
     SENTENCE IMPOSED ON WILLIAM HOLLY IS INVALID UNDER THE STATE AND
     FEDERAL CONSTITUTIONS AND MUST BE VACATED THE DEATH PENALTY FOR
     A JUVENILE WITHOUT ANY PARTICULARIZED PRE-TRIAL FINDINGS BEING
     MADE AS TO HIS MATURITY AND MORAL RESPONSIBILITY, VIOLATES THE
     EIGHTH AND FOURTEENTH AMENDMENTS OF THE UNITED STATES
     CONSTITUTION AND ARTICLE 3, § 28 OF THE MISSISSIPPI CONSTITUTION OF
     1890.
VIII. THE SENTENCING INSTRUCTIONS AND PROSECUTION'S ARGUMENT
VIOLATED THE EIGHTH AMENDMENT AND STATE LAW BY PREVENTING THE
JURY FROM CONSIDERING RELEVANT MITIGATING CIRCUMSTANCES.

IX. HOLLY'S STATE AND FEDERAL CONSTITUTIONAL RIGHT NOT TO BE TWICE
PUT IN JEOPARDY FOR THE SAME OFFENSE WAS VIOLATED WHEN THE JURY
WAS ALLOWED TO CONVICT HIM OF BOTH MURDER DURING THE COMMISSION
OF A ROBBERY AND THE LESSER INCLUDED OFFENSE TO ROBBERY OF GRAND
LARCENY - DIRECT APPEAL DISMISSAL OF COUNT ON GRAND LARCENY DID
NOT CURE ERROR IN THIS DEATH CASE.

X. THE AGGREGATE ERROR IN THIS CASE REQUIRES REVERSAL OF THE
CONVICTION AND DEATH SENTENCE.

XI. THE STATE ABUSED PROSECUTORIAL DISCRETION IN THIS CASE AND
VIOLATED HOLLY'S SIXTH, EIGHTH, AND FOURTEENTH AMENDMENT RIGHTS
BY SCHEDULING THREE CAPITAL TRIALS WITHIN A TWO MONTH PERIOD IN
GRENADA COUNTY INVOLVING WHITE AND BLACK DEFENDANTS WITH NO
SAFEGUARDS FOR ANY OF THEM WITH RESPECT TO RACIAL OR LOGISTIC
IMPLICATIONS IN THE LIMITED JURY POOL OF THE RURAL COUNTY.

XII. A VERBATIM RECORD WAS NOT MAINTAINED IN THIS CAPITAL
PROCEEDING VIOLATING HOLLY'S RIGHTS TO A FULL AND FAIR REVIEW BY
THE SUPREME COURT OF MISSISSIPPI IN VIOLATION OF HIS RIGHTS UNDER THE
MISSISSIPPI AND UNITED STATES CONSTITUTIONS.

XIII. THE TRIAL COURT VIOLATED HOLLY'S RIGHT TO A FAIR TRIAL AND HIS
RIGHT TO COUNSEL BY LIMITING THE TIME AVAILABLE FOR HIS COUNSEL TO
ARGUE ISSUES TO THE JURY.

XIV. SENTENCING INSTRUCTIONS TO THE JURY ALLOWED IT TO CONSIDER AN
AGGRAVATING CIRCUMSTANCE NOT PROVED, A CAPITAL CONVICTION IN THE
STATE OF ILLINOIS.

XV. THE PROSECUTION ENGAGED IN SUCH EGREGIOUS MISCONDUCT WITH
RESPECT TO PRESENTATION OF EVIDENCE, CROSS-EXAMINATION OF
WITNESSES AND ARGUMENT TO THE JURY TO CONSTITUTE A DENIAL OF DUE
PROCESS OF LAW UNDER CONSTITUTIONS OF THE STATE OF MISSISSIPPI AND
THE UNITED STATES.

XVI. THE MANNER IN WHICH MITIGATING CIRCUMSTANCES WERE SUBMITTED
TO THE JURY RESULTED IN A DENIAL OF HOLLY'S CONSTITUTIONAL RIGHTS
UNDER THE LAWS OF MISSISSIPPI AND THE UNITED STATES.

XVII. COUNSEL WAS INEFFECTIVE IN THE GUILT PHASE OF THE TRIAL, FAILING
TO OBJECT TO PREJUDICIAL QUESTIONS BY THE PROSECUTOR, FAILING TO
OBJECT TO INSTRUCTIONS GIVEN BY THE COURT, FAILING TO PURSUE AND
     PRESERVE PRETRIAL MOTIONS EITHER OVERRULED OR IGNORED BY THE
     COURT, FAILING TO OBJECT TO PREJUDICIAL ARGUMENT BY THE
     PROSECUTOR, FAILING TO PRESERVE ERROR FOUND PROCEDURALLY
     DEFAULTED ON DIRECT APPEAL, AND FAILING TO ADEQUATELY INVESTIGATE
     THE CASE.

     XVIII. HOLLY'S RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL AT THE
     SENTENCING PHASE WAS VIOLATED BY HIS ATTORNEY'S FAILURE TO
     INVESTIGATE, PREPARE AND PRESENT MITIGATION EVIDENCE, FAILING TO
     OBJECT TO INFLAMMATORY ARGUMENT, FAILING TO OBJECT TO PREJUDICIAL
     QUESTIONS BY THE PROSECUTOR, FAILING TO OBJECT TO INSTRUCTIONS
     GIVEN BY THE COURT, FAILING TO PURSUE AND PRESERVE PRETRIAL
     MOTIONS EITHER OVERRULED OR IGNORED BY THE COURT, AND FAILING TO
     PRESERVE ERROR FOUND PROCEDURALLY DEFAULTED ON DIRECT APPEAL.

                        ARGUMENTS AND DISCUSSION OF THE LAW

                                                 I.


¶4. Holly argues first that his capital murder conviction is based in part on guilty pleas entered in
Illinois. He asserts that those pleas were not knowingly entered because they were taken without
knowing how they would or could be used in his subsequent capital murder trial in Mississippi. Holly
acknowledges that the proper place to attack the Illinois convictions is by post-conviction remedy in
Illinois state court, which he indicated he will pursue, informing this Court of the disposition.
Johnson v. Mississippi, 486 U.S. 578 (1988). We decline further to address an assignment of error
where there is no corresponding request for relief.

                                                 II.

¶5. Michael Beck, an investigator from the Decataur, Illinois, Police Department, testified briefly
during the sentencing phase about the events surrounding Holly's apprehension there on July 15,
1992, which led to his conviction there for attempted aggravated kidnaping and attempted murder.
Defense counsel voiced only one objection based on hearsay. On direct appeal, we found the issue to
be barred based on counsel's failure to raise a meaningful objection. Holly now complains that the
trial court erred in allowing evidence of a prior felony conviction that was irrelevant and without
probative value and that counsel was deficient in not pursuing his objections to the evidence.

¶6. Miss. Code Ann. § 99-19-101(1)(1994) states in part that during the sentencing proceeding,
"evidence may be presented as to any matter that the court deems relevant to sentence, and shall
include matters relating to any of the aggravating or mitigating circumstances." Section 99-19-101(5)
(b)(1994) states that one of the aggravating circumstances which may be considered is that "[t]he
defendant was previously convicted of another capital offense or of a felony involving the use or
threat of violence to the person." This was one of the aggravators submitted to the jury, and one of
two aggravating circumstances that the jury found applicable. In Williams v. State, 684 So. 2d 1179,
1195 (Miss. 1996), we held that because the burden was on the State to prove beyond a reasonable
doubt the existence of the aggravating circumstance in question, "[k]nowledge of a past crime is
needed in order for the jury to consider whether an aggravating circumstance exists in determining
punishment." In this case, Investigator Beck's testimony briefly summarized the facts upon which
Holly's Illinois convictions were based. The jury was not burdened with unnecessary details, but was
provided with relevant information to use in deciding beyond a reasonable doubt whether the
aggravating circumstance in question existed. Counsel's failure to object more strenuously to the
testimony, therefore did not fall outside the realm of reasonable professional assistance. Carney v.
State, 525 So. 2d 776, 780 (Miss. 1988).

                                                   III.

¶7. Holly's next assignment of error, that the prosecution improperly commented on the defendant's
failure to testify in the sentencing phase, was raised on direct appeal and found to be without merit. It
is now barred by the doctrine of res judicata. Cole v. State, 666 So. 2d 767, 774 (Miss. 1995); Miss.
Code Ann. § 99-39-21(3)(1994).

                                                   IV.

¶8. Holly asserts that Instruction S-5, which was given without objection at the guilt phase of Holly's
trial, relieved the State of its burden of proving intent to commit the underlying felony, thus violating
his fourteenth amendment due process rights and state law. The issue was raised on direct appeal and
procedurally barred by counsel's failure to object. Instruction S-5 stated:

     The Court instructs the jury that each person present at the time, and consenting to and
     encouraging the commission of a crime, and knowingly, willfully and feloniously doing any act
     which is an element of the crime or immediately connected with it, or leading to its commission,
     is as much a principal as if he had with his own hand committed the whole offense; and if you
     believe from the evidence, beyond a reasonable doubt, that the defendant, William Joseph Holly,
     did willfully, knowingly, unlawfully and feloniously do any act which is an element of the
     crime(s) of capital murder, kidnaping, or grand larceny or immediately connected with them, or
     leading to its commission, then and in that event, you should find the defendant guilty as
     charged to that particular crime.

¶9. We approved similar instructions in Carr v. State, 655 So. 2d 824 (Miss. 1995) and Simmons v.
State, 568 So. 2d 1192 (Miss. 1990). In these cases, we reviewed the instruction in question in
combination with all other instructions given and found no error. Looking at other instructions
provided in the case sub judice, we note that Instruction C-4 informed the jury that the State had the
burden of proving "every material element of the crime with which he is charged." Instruction S-1
further stated that the State was required to prove all the elements of capital murder, as well as the
underlying felony of robbery, in order to convict. Pursuant to Carrand Simmons, Instruction S-5 was
proper. There is no merit, therefore, to Holly's assertion that counsel was deficient in failing to object
to the granting of the instruction.

                                                   V.

¶10. Holly next argues that the State's argument and proof went beyond what should have been
allowed to prove the alleged aggravating circumstances, flouting the legislative mandate as to what
factors justify imposition of a death sentence. These issues were raised on direct appeal and found to
be procedurally barred for failure to object at trial. Holly now takes issue with the prosecution's
introduction of a photograph of David Norwood sitting in his taxi cab, as well as the testimony of
Norwood's wife identifying the taxi cab and the money orders and discussing the missing person's
report she filed on her husband. Holly alleges that this method of presentation was not "necessary or
helpful" and that other witnesses could have produced the "better" or "best" evidence on the subject.
He cites no authority for his assertion that the State must use a particular witness who can "best"
present the evidence. Mrs. Norwood's testimony was brief and the evidence introduced through her
obviously was relevant.

¶11. Holly next argues that the circuit court erred in allowing the prosecution to introduce evidence
concerning others who might also have become victims in the youths' spree. He particularly mentions
the minister who gave him and his friends a ride after Norwood's cab broke down, the police officer
who stopped and asked about Norwood and the cab, the people that gave Holly some water for the
cab, as well as potential victims in Illinois. He relies on Balfour v. State, 598 So. 2d 731, 746 (Miss.
1992), where the district attorney, during the sentencing phase, "repeatedly questioned Balfour on
'how many more' robberies she intended to commit before she was arrested and taken into custody on
October 7, 1988." There, we found that a propensity to commit future crimes or future
dangerousness was not one of the eight aggravating factors named by statute, and as a result repeated
questioning in this area during the sentencing phase was erroneous. Balfour, 598 So. 2d at 748. The
propensity to commit future crimes or of future dangerousness, however, is not at issue here.

¶12. Much of the State's argument as to potential victims logically could be inferred from the
testimony presented at trial. The evidence showed that Tommy Benefield called Neely's Cab
Company, but did not request any particular driver; a fair inference would be that whoever answered
the call could have been Holly's victim. Waylon Kendall testified that Holly told him that if anyone
came close he was to shoot, and if he did not follow orders, he would be shot. Kendall testified
further that Holly ordered him to drive Norwood's taxi because Holly would be the better shot if they
were stopped by police. Kendall further stated that Holly told him that if he tried to leave, he would
shoot Kendall's parents, and that the reason Kendall didn't inform the preacher who gave them a ride
about the murder was that he was afraid that Holly would shoot the preacher, too. Holly told Illinois
police that he had considered calling a pizza delivery person instead of a taxi. As for potential victims
in Illinois, Holly was not arrested until he had fired several shots at police.

¶13. Next, Holly objects to what he perceives as religious overtones in the prosecution's argument
during the sentencing phase, "Well, what value can be put on the life of David Norwood, Jr.? The
only thing is an eye for an eye. He took a life, he tried to take another life, and he deserves the death
penalty." The reference is extremely limited and does not mention its source. Pursuant to our decision
in Carr v. State, 655 So. 2d 824, 853 (Miss. 1995), the objection is meritless.

¶14. Next, Holly raises the prosecution's comment in the sentencing phase that "[The death penalty]
is the appropriate sentence in this case. That's the only way we can put the message out that we can
stop Bill Hollys." Holly raises the familiar prohibition against asking the jury to use its verdict to send
a message. We find no merit in this argument. See Wells v. State, 698 So. 2d 497, 514 (Miss. 1997).

¶15. Holly further argues that it was erroneous and prejudicial to admit into evidence the total
number of firearms and weapons in his possession during the events which lead to his conviction. We
disagree. Considering the circumstances of this case, the weapons in Holly's possession clearly were
relevant. Stringer v. State, 454 So.2d 468, 475 (Miss. 1984).

¶16. Because there is no merit to the assignments of error now raised, we cannot say that counsel's
failure to object to any of these comments or evidence admitted was deficient or prejudicial to Holly's
defense.

                                                  VI.

¶17. Holly next argues that the submission of the "robbery" aggravating circumstance violated state
law and constitutional prohibitions against cruel and unusual punishment. This issue was found to be
without merit on direct appeal. It is res judicata. Cole, 666 So. 2d at 774.

                                                 VII.

¶18. Holly's contention that the imposition of the death penalty for crimes committed by juveniles is
unconstitutional was addressed on direct appeal and is now res judicata. Cole, 666 So. 2d at 774.

                                                 VIII.

¶19. Holly next asserts that the sentencing instructions and prosecution's argument violated the eighth
amendment and state law by preventing the jury from considering relevant mitigating circumstances.
Because no objection was raised at trial, this issue was procedurally barred on direct appeal.
Sentencing Instruction C-1 stated in relevant part:

     You have found the defendant, WILLIAM JOSEPH HOLLY, guilty of the crime of capital
     murder. You must now decide whether the defendant will be sentenced to death or life
     imprisonment for the Capital Murder of David James Norwood, Jr. In reaching your decision,
     you may objectively consider the detailed circumstances of the offense for which the defendant
     was convicted, and the character and record of the defendant himself. You should consider and
     weigh any aggravating and mitigating circumstances, as set forth later in this instruction, but
     you are cautioned not to be swayed by mere sentiment, conjecture, sympathy, passion,
     prejudice, public opinion or public feeling.

Having approved similar instructions in other cases, we find no error in granting the instruction in
question. Blue v. State, 674 So. 2d 1184 (Miss. 1996); Willie v. State , 585 So. 2d 660 (Miss. 1991).

¶20. Holly further argues that the State's closing argument, viewed in conjunction with Instruction C-
1, informed the jury that it could not consider sympathy or other relevant mitigating evidence. Holly
contends that this argument "was tantamount to an instruction to the jury that it could not consider
relevant mitigation evidence." There is no merit, however, to the assignment of error. Pinkney v.
State, 538 So. 2d 329, 351 (Miss. 1988).

¶21. Because there was no error in the granting of Sentencing Instruction C-1, Holly's attorney's
failure to object to the instruction does not render his performance deficient.

                                                  IX.

¶22. Holly next argues that it was a violation of his right against double jeopardy to be convicted of
capital murder, with the underlying felony of robbery, and to be convicted separately of grand
larceny. On direct appeal, this Court reversed and vacated the grand larceny conviction. Holly, 671
So. 2d at 45. The issue is now res judicata.

                                                     X.

¶23. Holly's argument that the aggregate error in this case warrants its reversal was addressed on the
merits on direct appeal and is, therefore, res judicata. Cole, 666 So. 2d at 774.

                                                     XI.

¶24. Holly alleges next that the jury selection statutes of Mississippi prevent a fair cross-section of
the community from being represented on juries, or on his jury specifically. Holly also argues that
Grenada County had some sinister motive for trying his case at approximately the same time of the
capital murder cases of Anthony Joe Doss and Frederick Bell. We agree with the State that the issue
could have been raised at trial and/or on direct appeal. Holly is therefore procedurally barred from
raising it here for the first time. Miss. Code Ann. § 99-39-21(1)(1994).

                                                    XII.

¶25. In his next assignment of error, Holly argues here that the court reporter did not fully transcribe
the record which prevented him from having his appeal fully heard. It is apparent that certain motions
hearings and bench conferences were not transcribed. On numerous occasions, we admonished trial
courts and court reporters, particularly in capital cases, to "take notes of all proceedings at trial so
that they will be available in the event of an appeal." Davis v. State, 684 So. 2d 643, 651 (Miss.
1996). Holly, however, does not allege that anything amounting to error was in the omitted trial
proceedings. We find that the issue is procedurally barred pursuant to § 99-39-21(1) and do not fault
counsel for not ordering the transcription of these proceedings.

                                                    XIII.

¶26. Holly contends that the trial court violated his right to a fair trial, as well as his right to counsel,
by limiting the time available for arguing issues before the jury. During closing argument on the guilt
phase defense counsel, after almost ten pages of argument, stated, "Ladies and gentlemen, my time is
narrowing down, the Court has told me I have two or three minutes." Although he made no request
for further time, Holly now argues that he was prejudiced by this limitation.

¶27. Holly failed to raise this issue on direct appeal, thus barring him from raising it here for the first
time. § 99-39-21(1). Procedural bar notwithstanding, we have found that while the length of closing
argument is generally within the trial court's discretion, an unreasonable limit placed on the closing
argument, together with a showing of prejudice, will result in reversible error. Willie v. State, 585
So. 2d 660, 676 (Miss. 1991). In Conner v. State, 632 So. 2d 1239 (Miss. 1993), the trial court
limited defense counsel to forty-five minutes for closing arguments in the guilt phase and fifteen
minutes in the sentencing phase. However, Conner neither objected nor requested additional time,
leading Holly to now claim that counsel was deficient in not so doing. Further, he did not indicate
what, if any, additional argument he had planned to make. In the case sub judice, the defense's
closing argument took approximately thirty minutes. Even if Holly could show that the limitation in
question was short enough to be unfair, he has not shown that he was prevented from presenting a
portion of his argument or otherwise prejudiced. There is no merit, therefore, to his argument or his
claim of ineffective representation by counsel.

                                                 XIV.

¶28. Miss. Code Ann. § 99-19-101(5)(b)(1994) provides in relevant part that: "Aggravating
circumstances shall be limited to the following: . . . (b) The defendant was previously convicted of
another capital offense or of a felony involving the use or threat of violence to the person." Holly
contends that the sentencing instruction given to the jury allowed it to consider his conviction in
Illinois, an aggravating circumstance he claims was not proven. Sentencing Instruction C-1 instructed
the jury as follows:

     To return the death penalty you must find that the mitigating circumstances--those which tend
     to warrant the less severe penalty of life imprisonment--do not outweigh the aggravating
     circumstances--those which tend to warrant the death penalty.

     Consider only the following elements of aggravation in determining whether the death penalty
     should be imposed:

     1. The defendant, William Joseph Holly, was previously convicted of another capital offense or
     of a felony involving the use or threat of violence to the person.

     2. The capital murder of David James Norwood, Jr. was committed while the defendant was
     engaged or was an accomplice, in the commission of armed robbery.

     3. The capital murder of David James Norwood, Jr. was committed for the purpose of avoiding
     or preventing a lawful arrest.

Holly's attorney objected to Instruction C-1, stating:

     BY MR. JONES: Your Honor, additionally, with respect to the aggravating circumstances,
     number 1, B, that this occurred, the Defendant Holly was previously convicted of another
     capital offense, it appears to me that he has not been convicted of another capital offense, and
     that language should be stricken, and the fact that the other felonies occurred after this case,
     and for that reason we would object. But certainly, the matter of another capital offense should
     be stricken.

     BY THE COURT: Well, I don't know if that offense up there is a capital charge or not, but,
     clearly, it's in the record.

     BY MR. JONES: Well, Your Honor, he got 2 years and 8 years, so it's certainly not.

     BY THE COURT: I don't know what you can plead to, but I think it allows them to find for
     those offenses committed in Illinois, and that's denied, as well.

The jury unanimously found aggravating circumstance #1 beyond a reasonable doubt.

¶29. Holly now argues that the language of aggravating circumstance #1 "was previously convicted
of another capital offense" was prejudicial because his Illinois convictions did not involve capital
crimes; the jury apparently was not supplied with a definition of "capital crime;" and the closing
argument references to Holly's "hypothetical victims" exaggerated this aggravator.

¶30. Holly failed to raise this as an issue on direct appeal and is thus precluded from raising it here for
the first time. § 99-39-21(1). Procedural bar notwithstanding, it has never been suggested that Holly
was convicted of a capital crime in Illinois. The trial court's basis for denying Holly's objection was
less than clear. However, it is quite clear to this Court that the aggravating circumstance in question
tracks precisely the statutory language, that the accused "was previously convicted of another capital
offense or of a felony involving the use or threat of violence to the person." § 99-19-101(5)(b)
(emphasis added). While the language involving capital offense could have been deleted, the language
as a whole clearly presented an either/or choice for the jury, and Holly makes no argument that his
Illinois convictions were not "felonies involving the use of threat of violence to the person." We
further reject his argument that the Illinois felonies may not be considered because they took place
after Norwood's murder. Taylor v. State, 672 So. 2d 1246, 1274-75 (Miss. 1996).

                                                   XV.

¶31. Holly further asserts that the prosecution engaged in such egregious misconduct with respect to
presentation of evidence, cross-examination of witnesses and argument to the jury so as to violate his
due process rights. This issue was not raised on direct appeal and thus is procedurally barred
pursuant to Miss. Code Ann. § 99-39-21. We consider it only in terms of Holly's claim that counsel
was ineffective in failing to object to the complained of behavior.

¶32. Holly took the stand during the guilt phase of his trial. During cross-examination, the State
questioned Holly about his attempt to call for a pizza delivery rather than a taxi cab. He was asked:
"And, if you'd gotten a young boy or girl out there, driving a pizza car, that's who'd have been laying
on the ground dead, wouldn't it?" Holly responded that he couldn't "say that would have happened."
In closing arguments, the State emphasized that Holly would have "killed anybody he had to cover
that crime up," including the people who gave the youths a ride into Coffeeville, the police officer
who stopped to ask about Norwood, the people from whom Holly tried to borrow water when the
cab broke down, and the families of the boys that were with him. Holly now argues that this
argument was inappropriate. He further claims that the District Attorney also alleged that defense
counsel had called him a liar and misstated the evidence regarding the taking of Norwood's driver's
license and threats that he would come back for him if Norwood ever told anyone about the incident.

¶33. Holly cites numerous cases from this and other jurisdictions holding that the prosecutor should
not argue facts not in evidence, misstate facts, or vilify the defendant or counsel opposite. However,
we allow attorneys wide latitude in closing arguments, limiting them not only to facts, but also to
deductions and conclusions which may be drawn therefrom, and to the application of the law to those
facts. Wells v. State, 698 So. 2d 497, 506 (Miss. 1997). Where the argument does not result in
"'unjust prejudice against the accused as to result in a decision influenced by the prejudice so created,
'" we will find it harmless. Wells, 698 So. 2d at 507(quoting Davis v. State, 530 So. 2d 694, 701
(miss. 1988); Davis v. State, 684 So. 2d 643, 656 (Miss. 1996). While this is especially true where
the defendant fails to make the contemporaneous objection, Ballenger v. State, 667 So. 2d 1242
(Miss. 1995), Holly's attorney's failure to object cannot be viewed as constitutionally deficient since
the prosecutor's argument was not outside the realm of that allowed by this Court.

                                                    XVI.

¶34. The jury was instructed, through Sentencing Instruction C-1, on the aggravating and mitigating
circumstances to consider in sentencing. Holly refers derisively to the seventeen mitigating factors
itemized in the instruction as the "laundry list." His mother was the only witness during the
sentencing phase of the trial. She presented limited testimony on most of the factors, but introduced
no documentary evidence. Holly now complains for the first time that there was other evidence
available to support the mitigating factors which his attorney could have introduced, but didn't. He
cites no authority to support this argument and is procedurally barred from raising it here for the first
time pursuant to Miss. Code Ann. § 99-39-21. Whether his attorney effectively presented evidence in
support of the instruction is discussed in Issues XVII and XVIII, infra.

¶35. He also argues that Sentencing Instruction C-1 required the jury to find a mitigating
circumstance unanimously before it could be considered and weighed against the aggravating
circumstances, in violation of the United States Supreme Court rulings in Mills v. Maryland, 486
U.S. 367 (1988) and McKoy v. North Carolina, 494 U.S. 433 (1990). Sentencing Instruction C-1
requires that the aggravating circumstances each be found unanimously; it does not impose such a
requirement for the mitigating circumstances. "Where the instruction does not use the words
'unanimously' or 'unanimous' in the mitigating circumstances portion of the jury instructions 'but
instead is found only in the aggravating circumstances portion,' we have held that the instruction does
not offend the holding in Mills." Davis v. State, 684 So. 2d 643, 665 (Miss. 1996)(quoting Hansen
v. State, 592 So. 2d 114, 149-50 (Miss. 1991)). Procedural bar notwithstanding, this issue is without
merit.

¶36. Holly further takes issue with the first paragraph of Sentencing Instruction C-1, which states:

     You have found the defendant, WILLIAM JOSEPH HOLLY, guilty of the crime of
     capital murder. You must now decide whether the defendant will be sentenced to death
     or life imprisonment for the Capital Murder of David James Norwood, Jr. In reaching
     your decision, you may objectively consider the detailed circumstances of the offense for
     which the defendant was convicted, and the character and record of the defendant
     himself. You should consider and weigh any aggravating and mitigating circumstances, as set
     forth later in this instruction, but you are cautioned not be swayed by mere sentiment,
     conjecture, sympathy, passion, prejudice public opinion or public feeling.

(emphasis added). Although the issue is procedurally barred pursuant to Miss. Code Ann. § 99-39-
21, we note that in Carr v. State, 655 So. 2d 824, 857 (Miss. 1995), we found that similar language
was not erroneous in light of the entirety of the instruction in which it was contained and the others
as a whole. This issue is without merit.

                                                   XVII.

¶37. Holly contends that his trial attorney, Leland Jones, was ineffective during the guilt and
sentencing phases of the trial, alleging myriad sins of omission and pointing mostly to the issues
already raised in this petition for relief. In order to prevail on a claim of ineffective assistance of
counsel, a defendant must prove that his attorney's performance was deficient, and that the deficiency
was so substantial as to deprive the defendant of a fair trial. Strickland v. Washington, 466 U.S.
668, 687-696 (1984); Wilcher v. State, 479 So. 2d 710, 713 (Miss. 1985); Stringer v. State, 454 So.
2d 468, 477 (Miss. 1984). This Court looks at the totality of circumstances to determine whether
counsel's efforts were both deficient and prejudicial. Carney v. State, 525 So. 2d 776, 780 (Miss.
1988); Read v. State, 430 So. 2d 832, 839 (Miss. 1983). "Judicial scrutiny of counsel's performance
[is] highly deferential." Strickland, 466 U.S. at 689. There is a strong but rebuttable presumption that
counsel's conduct falls within the wide range of reasonable professional assistance. Carney, 525 So.
2d at 780; Gilliard v. State, 462 So. 2d 710, 714 (Miss. 1985). Only where it is reasonably probable
that but for the attorney's errors, the outcome of the trial would have been different, will we find that
counsel's performance was deficient. Dickey v. State, 662 So. 2d 1106, 1109 (Miss. 1995); Reed v.
State, 536 So. 2d 1336, 1339 (Miss. 1988).

¶38. Holly notes several instances where Jones failed to object, particularly to the State's cross-
examination of Holly during the guilt phase and of his mother during sentencing. Holly's cross-
examination was discussed in Issue XV. During cross-examination, Holly's mother was asked, "Isn't
it true the only way to keep him from killing again is to give him the death penalty?" While a question
concerning the possibility of Holly committing future crimes may be within the prohibition announced
in Balfour v. State, 598 So. 2d 731, 746-47 (Miss. 1992), this single question was not comparable to
the extensive line of questioning in Balfour, and even if counsel should have objected, the result was
not an unreliable verdict.

¶39. Holly further contends that Jones's failure to object to inflammatory and prejudicial closing
argument in the sentencing phase of the trial amounted to ineffective assistance of counsel. The
record shows that Jones did not raise any objections during the argument, although there were
several points at which an objection might have been appropriate. However, we do not find that
counsel's failure to object shakes our confidence in the reliability of the outcome. Strickland, 466
U.S. at 694.

                                                XVIII.

¶40. The crux of Holly's complaint of ineffective assistance of counsel during the sentencing phase is
that Jones did not adequately investigate, prepare and present mitigation evidence.(1)Holly also
alleges that Jones was ineffective for failure to move for some kind of expert/investigator to help him
present this evidence.

¶41. Holly's mother was the sole witness presented by the defense during the sentencing phase. She
testified about Holly's childhood without a father or father figure; that she was away much of the time
working; that she had been involved in an abusive relationship which William had witnessed; that the
boy had performed poorly in school; suffered from low self esteem and didn't get along with other
children his age; the family's economic difficulties; and that he was remorseful for his crimes. She
endured a difficult cross-examination, particularly on the fact that she had bought Holly the weapons
he was carrying during the events in question here.

¶42. Holly now contends that he was entitled to much more in the way of supporting mitigating
evidence in the sentencing phase from his mother, or psychologists, or other experts. Attached as
Exhibit 1 to this application for post-conviction relief are numerous documents from counselors,
mental health professionals, law enforcement and court officials concerning Holly's social and mental
heath, primarily from 1984 to 1987, when he was ten to thirteen years old. Another group of reports,
from 1987, show Holly as obese, lonely, aggressive and suicidal. These documents, none of which
were introduced at trial, show in much more detail essentially the same evidence Holly presented
through his mother.

¶43. We have dealt with the issues of adequate investigation and presentation of evidence in the
context of ineffective assistance of counsel in death penalty cases. See Foster v. State, 687 So. 2d
1124 (Miss. 1996); Conner v. State, 684 So. 2d 608 (Miss. 1996);Woodward v. State, 635 So. 2d
805 (Miss. 1993); State v. Tokman, 564 So. 2d 1339 (Miss. 1990). As distinguished from these
cases, Jones never moved for any kind of mental exam for Holly, although his time records indicate
that he discussed the possibility of doing so with Mrs. Holly between October, 1992 and January,
1993. While neither Holly's sanity nor his competence were at issue, a mental exam might have
produced helpful mitigation evidence as well as additional, more convincing witnesses for the
sentencing phase. Jones claimed to have spent approximately ninety hours preparing for this case out
of court. We have only a sketchy outline of what Jones investigated, and no way of knowing what he
found and why he didn't file a motion for Holly to have a mental examination. Assuming that Jones
had the documents contained in Exhibit 1 and presuming, as we must, that he acted within the range
of reasonable professional assistance, we may also assume that he reviewed them and considered
them, as a matter of trial strategy, to be more damaging than beneficial. They show a person who
might be pitied, but also one who might be dangerous to property and persons.

¶44. To proceed further in the circuit court, Holly must present a substantial showing that Leland
Jones's conduct was deficient, and a reasonable probability that, but for the deficient conduct of his
trial, the outcome of his trial would have been different. Strickland, 466 U.S. at 694; Dickey, 622
So. 2d at 1109. Considering the defenses available in this case, we find that Jones' presentation of
Holly's mitigation evidence in the sentencing hearing through only one witness, his mother, was
deficient. However, Holly has not shown a reasonable probability that but for Jones's presentation of
that evidence at the sentencing hearing, the verdict would have been different. The requisite showing
on the second prong of Strickland has not been made.

¶45. Holly also argues that Jones should have investigated Illinois law concerning his previous
convictions. There is nothing in the record to show that Jones didn't investigate Illinois law. Further,
since the Illinois convictions could not be attacked in Holly's Mississippi trial, any alleged inadequacy
of his attorney's exploration of the legal aspects of these convictions was not a determining factor in
this case.

                                            CONCLUSION

¶46. We find that William Joseph Holly has failed to present a substantial showing of the denial of a
state or federal right and for the reasons stated herein, deny his Application for Leave to File Motion
to Vacate Judgment and Death Sentence.

¶47. APPLICATION FOR LEAVE TO FILE MOTION TO VACATE JUDGMENT AND
DEATH SENTENCE DENIED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, ROBERTS, SMITH, MILLS
AND WALLER, JJ., CONCUR.




1. The seventeen mitigating factors enumerated in Sentencing Instruction C-1 were: (1) the age of
Defendant at the time of the crime; (2) As a child Defendant exhibited emotional and scholastic
difficulties; (3) Single parent family; (4) Defendant lacked father figure; (5) Defendant endured
lonely, isolated, depressed childhood; (6) Poor school functioning; (7) Exhibited low self esteem as
youth; (8) Lacked positive interactions as child; (9) Lacked significant positive parental figure; (10)
Lacked guidance and nurturing as a youth; (11) Lacked social reinforcement based on positive
behavior; (12) Family lacked financial stability; (13) Economic assistance from father non-existent;
(14) Exposed to physical abuse of mother by her partner; (15) Remorse on behalf of Defendant; (16)
Acceptance of responsibility by Defendant; (17) Any other matter, any other aspect of the defendant's
character or record, and any other circumstance of the offense brought to you during the trial of this
cause which you, the jury, deem to be mitigating on behalf of the defendant.